Exhibit 10.2

 

ONCOSEC MEDICAL INCORPORATED 2014 STOCK OPTION AWARD

 

NOTICE OF STOCK OPTION AWARD

 

Grantee’s Name and Address:

 

Veronica Vallejo

 

 

As an incentive to you (the “Grantee”) to continue your service as an executive
officer to OncoSec Medical Incorporated, you have been granted an option to
purchase shares of Common Stock, subject to the terms and conditions of this
Notice of Stock Option Award (the “Notice”) and the Stock Option Award Agreement
(the “Option Agreement”) attached hereto, as follows.  Unless otherwise defined
herein, the terms defined in the Option Agreement shall have the same defined
meanings in this Notice.

 

Award Number

 

3

 

 

 

Date of Award

 

March 7, 2014

 

 

 

Vesting Commencement Date

 

March 7, 2014

 

 

 

Exercise Price per Share

 

$0.805

 

 

 

Total Number of Shares Subject to the Option (the “Shares”)

 

1,000,000

 

 

 

Total Exercise Price

 

$805,000

 

 

 

Type of Option:

 

Non-Qualified Stock Option

 

 

 

Expiration Date:

 

March 7, 2024

 

 

 

Post-Termination Exercise Period:

 

Three (3) Months

 

Vesting Schedule:

 

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice and the Option Agreement, the Option may be exercised, in whole or
in part, in accordance with the following schedule:

 

25% of the Shares subject to the Option shall vest on the Vesting Commencement
Date, and 1/36th of the remaining Shares subject to the Option shall vest
monthly thereafter.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice and the Option Agreement.

 

 

OncoSec Medical Incorporated

 

a Nevada corporation

 

 

 

By:

/s/ Punit Dhillon

 

 

 

 

Title:

CEO

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER).  THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE OR THE OPTION AGREEMENT SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH
RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE,
NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT OF THE
COMPANY OR RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES TO TERMINATE
THE GRANTEE’S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE.  THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

 

The Grantee acknowledges receipt of a copy of the Option Agreement, and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Option subject to all of the terms and provisions hereof and
thereof.  The Grantee has reviewed this Notice and the Option Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice, and fully understands all provisions of this Notice and
the Option Agreement.  The Grantee hereby agrees that all questions of
interpretation and administration relating to this Notice and the Option
Agreement shall be resolved by the Administrator in accordance with Section 15
of the Option Agreement.  The Grantee further agrees to the venue selection in
accordance with Section 16 of the Option Agreement.  The Grantee further agrees
to notify the Company upon any change in the residence address indicated in this
Notice.

 

Dated:

March 7, 2014

 

Signed:

/s/ Veronica Vallejo

 

 

Grantee

 

2

--------------------------------------------------------------------------------


 

Award Number: 3

 

ONCOSEC MEDICAL INCORPORATED 2014 STOCK OPTION AWARD

 

STOCK OPTION AWARD AGREEMENT

 

1.                                      Grant of Option.  As an incentive to the
continued service of Grantee (the “Grantee”) named in the Notice of Stock Option
Award (the “Notice”) to OncoSec Medical Incorporated, a Nevada corporation (the
“Company”), the Company hereby grants to the Grantee an option (the “Option”) to
purchase the Total Number of Shares of Common Stock subject to the Option (the
“Shares”) set forth in the Notice, at the Exercise Price per Share set forth in
the Notice (the “Exercise Price”) subject to the terms and provisions of this
Stock Option Award Agreement (the “Option Agreement”) and the Notice which are
incorporated herein by reference.

 

2.                                      Exercise of Option.

 

(a)                                 Right to Exercise.  The Option shall be
exercisable during its term in accordance with the Vesting Schedule set out in
the Notice and with the applicable provisions of this Option Agreement.  The
Option shall be subject to the provisions of Section 17 of this Option Agreement
relating to the exercisability or termination of the Option in the event of a
Corporate Transaction or Change in Control.  The Grantee shall be subject to
reasonable limitations on the number of requested exercises during any monthly
or weekly period as determined by the Administrator.  In no event shall the
Company issue fractional Shares.

 

(b)                                 Method of Exercise.  The Option shall be
exercisable by delivery of an exercise notice (a form of which is attached as
Exhibit A) or by such other procedure as specified from time to time by the
Administrator which shall state the election to exercise the Option, the whole
number of Shares in respect of which the Option is being exercised, and such
other provisions as may be required by the Administrator.  The exercise notice
shall be delivered in person, by certified mail, or by such other method
(including electronic transmission) as determined from time to time by the
Administrator to the Company accompanied by payment of the Exercise Price and
all applicable income and employment taxes required to be withheld.  The Option
shall be deemed to be exercised upon receipt by the Company of such notice
accompanied by the Exercise Price and all applicable withholding taxes, which,
to the extent selected, shall be deemed to be satisfied by use of the
broker-dealer sale and remittance procedure to pay the Exercise Price provided
in Section 4(d) below to the extent such procedure is available to the Grantee
at the time of exercise and such an exercise would not violate any Applicable
Law.

 

(c)                                  Taxes.  No Shares will be delivered to the
Grantee or other person pursuant to the exercise of the Option until the Grantee
or other person has made arrangements acceptable to the Administrator for the
satisfaction of applicable income tax and employment tax withholding
obligations, including, without limitation, such other tax obligations of the
Grantee incident to the receipt of Shares.  Upon exercise of the Option, the
Company or the Grantee’s employer may offset or withhold (from any amount owed
by the Company or the Grantee’s employer to the Grantee) or collect from the
Grantee or other person an amount sufficient to

 

1

--------------------------------------------------------------------------------


 

satisfy such tax withholding obligations.  Furthermore, in the event of any
determination that the Company has failed to withhold a sum sufficient to pay
all withholding taxes due in connection with the Option, the Grantee agrees to
pay the Company the amount of such deficiency in cash within five (5) days after
receiving a written demand from the Company to do so, whether or not the Grantee
is an employee of the Company at that time.

 

(d)                                 Section 16(b).  Notwithstanding any
provision of this Option Agreement to the contrary, other than termination of
the Grantee’s Continuous Service for Cause, if a sale within the applicable time
periods set forth in Sections 6, 7 or 8 herein of Shares acquired upon the
exercise of the Option would subject the Grantee to suit under Section 16(b) of
the Exchange Act, the Option shall remain exercisable until the earliest to
occur of (i) the tenth (10th) day following the date on which a sale of such
Shares by the Grantee would no longer be subject to such suit, (ii) the one
hundred and ninetieth (190th) day after the Grantee’s termination of Continuous
Service, or (iii) the date on which the Option expires.

 

3.                                      Grantee’s Representations.  Concurrently
with the grant of this Option, Participant shall deliver to the Company its
Investment Representation Statement in the form attached hereto as Exhibit B.

 

4.                                      Method of Payment.  Payment of the
Exercise Price shall be made by any of the following, or a combination thereof,
at the election of the Grantee; provided, however, that such exercise method
does not then violate any Applicable Law:

 

(a)                                 cash;

 

(b)                                 check;

 

(c)                                  surrender of Shares held for the requisite
period, if any, necessary to avoid a charge to the Company’s earnings for
financial reporting purposes, or delivery of a properly executed form of
attestation of ownership of Shares as the Administrator may require which have a
Fair Market Value on the date of surrender or attestation equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised;

 

(d)                                 payment through a “net exercise” such that,
without the payment of any funds, the Grantee may exercise the Option and
receive the net number of Shares subject to the Option equal to (i) the number
of Shares as to which the Option is being exercised, multiplied by (ii) a
fraction, the numerator of which is the Fair Market Value per Share (on such
date as is determined by the Administrator) less the Exercise Price per Share,
and the denominator of which is such Fair Market Value per Share (the number of
net Shares to be received shall be rounded down to the nearest whole number of
Shares); or

 

(e)                                  if the exercise occurs on or after the
Registration Date, payment through a broker-dealer sale and remittance procedure
pursuant to which the Grantee (i) shall provide written instructions to a
Company-designated brokerage firm to effect the immediate sale of some or all of
the purchased Shares and remit to the Company sufficient funds to cover the
aggregate exercise price payable for the purchased Shares and (ii) shall provide
written directives to the Company to deliver the certificates for the purchased
Shares directly to such brokerage firm in order to complete the sale
transaction.

 

2

--------------------------------------------------------------------------------


 

5.                                      Restrictions on Exercise.  The Option
may not be exercised if the issuance of the Shares subject to the Option upon
such exercise would constitute a violation of any Applicable Laws or if the
Shares subject to the Option have not been registered under the Securities Act
of 1933 pursuant to an effective Registration Statement on Form S-8.  Grantee
acknowledges that the Company makes no representation or warranty regarding the
eligibility of the Option for inclusion on a Registration Statement on Form S-8
or the likelihood that any such Registration Statement on Form S-8 will be
declared effective.  If the exercise of the Option within the applicable time
periods set forth in Section 6, 7 and 8 of this Option Agreement is prevented by
the provisions of this Section 5, the Option shall remain exercisable until one
(1) month after the date the Grantee is notified by the Company that the Option
is exercisable, but in any event no later than the Expiration Date set forth in
the Notice.

 

6.                                      Termination or Change of Continuous
Service.  In the event the Grantee’s Continuous Service terminates, the Grantee
may, but only during the Post-Termination Exercise Period, exercise the portion
of the Option that was vested at the date of such termination (the “Termination
Date”).  The Post-Termination Exercise Period shall commence on the Termination
Date.  In no event, however, shall the Option be exercised later than the
Expiration Date set forth in the Notice.  In the event of the Grantee’s change
in status from Employee, Director or Consultant to any other status of Employee,
Director or Consultant, the Option shall remain in effect and the Option shall
continue to vest in accordance with the Vesting Schedule set forth in the
Notice.  Except as provided in Sections 7 and 8 below, to the extent that the
Option was unvested on the Termination Date, or if the Grantee does not exercise
the vested portion of the Option within the Post-Termination Exercise Period,
the Option shall terminate.

 

7.                                      Disability of Grantee.  In the event the
Grantee’s Continuous Service terminates as a result of his or her Disability,
the Grantee may, but only within twelve (12) months commencing on the
Termination Date (but in no event later than the Expiration Date), exercise the
portion of the Option that was vested on the Termination Date.  To the extent
that the Option was unvested on the Termination Date, or if the Grantee does not
exercise the vested portion of the Option within the time specified herein, the
Option shall terminate.

 

8.                                      Death of Grantee.  In the event of the
termination of the Grantee’s Continuous Service as a result of his or her death,
or in the event of the Grantee’s death during the Post-Termination Exercise
Period or during the twelve (12) month period following the Grantee’s
termination of Continuous Service as a result of his or her Disability, the
person who acquired the right to exercise the Option pursuant to Section 9 may
exercise the portion of the Option that was vested at the date of termination
within twelve (12) months commencing on the date of death (but in no event later
than the Expiration Date).  To the extent that the Option was unvested on the
date of death, or if the vested portion of the Option is not exercised within
the time specified herein, the Option shall terminate.

 

9.                                      Transferability of Option.  The Option
may not be transferred in any manner other than by will or by the laws of
descent and distribution, provided, however, that the Option may be transferred
during the lifetime of the Grantee to the extent and in the manner authorized by
the Administrator.  Notwithstanding the foregoing, the Grantee may designate one
or more beneficiaries of the Grantee’s Option in the event of the Grantee’s
death on a beneficiary designation form provided by the Administrator. 
Following the death of the Grantee, the Option,

 

3

--------------------------------------------------------------------------------


 

to the extent provided in Section 8, may be exercised (a) by the person or
persons designated under the deceased Grantee’s beneficiary designation or
(b) in the absence of an effectively designated beneficiary, by the Grantee’s
legal representative or by any person empowered to do so under the deceased
Grantee’s will or under the then applicable laws of descent and distribution. 
The terms of the Option shall be binding upon the executors, administrators,
heirs, successors and transferees of the Grantee.

 

10.                               Term of Option.  The Option must be exercised
no later than the Expiration Date set forth in the Notice or such earlier date
as otherwise provided herein.  After the Expiration Date or such earlier date,
the Option shall be of no further force or effect and may not be exercised.

 

11.                               Tax Consequences.  The Grantee may incur tax
liability as a result of the Grantee’s purchase or disposition of the Shares. 
THE GRANTEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR
DISPOSING OF THE SHARES.

 

12.                               Entire Agreement: Governing Law.  The Notice
and this Option Agreement constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Grantee with respect to the
subject matter hereof, and may not be modified adversely to the Grantee’s
interest except by means of a writing signed by the Company and the Grantee. 
Nothing in the Notice and this Option Agreement (except as expressly provided
therein) is intended to confer any rights or remedies on any persons other than
the parties.  The Notice and this Option Agreement are to be construed in
accordance with and governed by the internal laws of the State of California
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the parties.  Should any provision of the
Notice or this Option Agreement be determined to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.

 

13.                               Construction.  The captions used in the Notice
and this Option Agreement are inserted for convenience and shall not be deemed a
part of the Option for construction or interpretation.  Except when otherwise
indicated by the context, the singular shall include the plural and the plural
shall include the singular.  Use of the term “or” is not intended to be
exclusive, unless the context clearly requires otherwise.

 

14.                               Adjustments Upon Changes in Capitalization. 
Subject to any required action by the stockholders of the Company and Section 17
hereof, the number of Shares covered by the Option, the exercise price of the
Option, as well as any other terms that the Administrator determines require
adjustment shall be proportionately adjusted for (i) any increase or decrease in
the number of issued Shares resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Shares, or similar
transaction affecting the Shares, (ii) any other increase or decrease in the
number of issued Shares effected without receipt of consideration by the
Company, or (iii) as the Administrator may determine in its discretion, any
other transaction with respect to Common Stock including a corporate merger,
consolidation, acquisition of property or stock, separation (including a
spin-off or other distribution of stock or

 

4

--------------------------------------------------------------------------------


 

property), reorganization, liquidation (whether partial or complete) or any
similar transaction; provided, however that conversion of any convertible
securities of the Company shall not be deemed to have been “effected without
receipt of consideration.”  In the event of any distribution of cash or other
assets to stockholders other than a normal cash dividend, the Board shall also
make such adjustments as provided in this Section 17 or substitute, exchange or
grant an award to effect such adjustments (collectively “adjustments”).  Any
such adjustments to the Option will be effected in a manner that precludes the
enlargement of rights and benefits under the Option.  In connection with the
foregoing adjustments, the Administrator may, in its discretion, prohibit the
exercise of the Option or other issuance of Shares, cash or other consideration
pursuant to the Option during certain periods of time.  Such adjustment shall be
made by the Administrator and its determination shall be final, binding and
conclusive.  Except as the Administrator determines, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason hereof shall be made
with respect to, the number or price of Shares subject to the Option.

 

15.                               Administration and Interpretation.  Any
question or dispute regarding the administration or interpretation of the Notice
or this Option Agreement shall be submitted by the Grantee or by the Company to
the Administrator.  The resolution of such question or dispute by the
Administrator shall be final and binding on all persons.

 

16.                               Venue.  The Company, the Grantee, and the
Grantee’s assignees pursuant to Section 9 (the “parties”) agree that any suit,
action, or proceeding arising out of or relating to the Notice or this Option
Agreement shall be brought in the United States District Court for the Southern
District of California (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a California state court in the County of San
Diego) and that the parties shall submit to the jurisdiction of such court.  The
parties irrevocably waive, to the fullest extent permitted by law, any objection
the party may have to the laying of venue for any such suit, action or
proceeding brought in such court.  If any one or more provisions of this
Section 15 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

 

17.                               Corporate Transaction or Change in Control

 

(a)                                 Termination of Option to Extent Not Assumed
in Corporate Transaction.  Effective upon the consummation of the Corporate
Transaction, the Option shall terminate unless Assumed by the successor entity
or its Parent.

 

(b)                                 Acceleration of Award Upon Corporate
Transaction or Change in Control.  The shares subject to the Option shall
automatically vest in full upon a Change of Control or Corporate Transaction.

 

(c)                                  Termination of Continuous Status as an
Employee, Director or Consultant Upon or After a Corporate Transaction.  In the
event the Grantee’s Continuous Status as an Employee, Director or Consultant is
terminated upon or after a Corporate Transaction for any reason other than by
the Company or successor entity for Cause or by the Grantee without Good Reason,
the Grantee (or, in the case of death, the person who acquired the right to
exercise the

 

5

--------------------------------------------------------------------------------


 

Option as set forth in Section 8) may exercise the portion of this Option that
is Assumed in connection with the Corporate Transaction within forty-eight (48)
months after the date of termination.  If this Option is not exercised within
the time specified herein, the Option shall terminate.  Notwithstanding the
foregoing, in no event shall this Option be exercised later than the Expiration
Date set forth in the Notice.

 

18.                               Definitions.  As used herein, the following
definitions shall apply:

 

(a)                                 “Administrator” means the Board or any of
the Committees appointed to administer this Option Agreement.

 

(b)                                 “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 promulgated under the
Exchange Act.

 

(c)                                  “Applicable Laws” means the legal
requirements applicable to the Option under applicable provisions of federal
securities laws, state corporate and securities laws, the Code, the rules of any
applicable stock exchange or national market system, and the rules of any
non-U.S. jurisdiction applicable to stock options granted to residents therein.

 

(d)                                 “Assumed” means that pursuant to a Corporate
Transaction either (i) the Option is expressly affirmed by the Company or
(ii) the contractual obligations represented by the Option are expressly assumed
(and not simply by operation of law) by the successor entity or its Parent in
connection with the Corporate Transaction with appropriate adjustments to the
number and type of securities of the successor entity or its Parent subject to
the Option and the exercise or purchase price thereof which at least preserves
the compensation element of the Option existing at the time of the Corporate
Transaction as determined in accordance with the instruments evidencing the
agreement to assume the Option.

 

(e)                                  “Board” means the Board of Directors of the
Company.

 

(f)                                   “Cause” has the meaning of “for Cause” as
defined in the Employment Agreement.

 

(g)                                  “Change in Control” means a change in
ownership or control of the Company effected through either of the following
transactions:

 

(i)                                     the direct or indirect acquisition by
any person or related group of persons (other than an acquisition from or by the
Company or by a Company-sponsored employee benefit plan or by a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Company) of beneficial ownership (within the meaning of Rule 13d-3 of
the Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s stockholders which a
majority of the Continuing Directors who are not Affiliates or Associates of the
offeror do not recommend such stockholders accept, or

 

6

--------------------------------------------------------------------------------


 

(ii)                                  a change in the composition of the Board
over a period of thirty six (36) months or less such that a majority of the
Board members (rounded up to the next whole number) ceases, by reason of one or
more contested elections for Board membership, to be comprised of individuals
who are Continuing Directors.

 

(h)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(i)                                     “Common Stock” means the common stock of
the Company.

 

(j)                                    “Company” means OncoSec Medical
Incorporated, a Nevada corporation, or any successor entity that adopts this
Option Agreement in connection with a Corporate Transaction.

 

(k)                                 “Consultant” means any person (other than an
Employee or a Director, solely with respect to rendering services in such
person’s capacity as a Director) who is engaged by the Company or any Related
Entity to render consulting or advisory services to the Company or such Related
Entity.

 

(l)                                     “Continuing Directors” means members of
the Board who either (i) have been Board members continuously for a period of at
least thirty-six (36) months or (ii) have been Board members for less than
thirty-six (36) months and were elected or nominated for election as Board
members by at least a majority of the Board members described in clause (i) who
were still in office at the time such election or nomination was approved by the
Board.

 

(m)                             “Continuous Status as an Employee, Director or
Consultant” means that the provision of services to the Company or a Related
Entity in any capacity of Employee, Director or Consultant, is not interrupted
or terminated.  Continuous Status as an Employee, Director or Consultant shall
be deemed to have terminated either upon an actual termination of Continuous
Service or upon the entity for which the Grantee provides services ceasing to be
a Related Entity.  Continuous Status as an Employee, Director or Consultant
shall not be considered interrupted in the case of (i) any approved leave of
absence, (ii) transfers between locations of the Company or among the Company,
any Related Entity, or any successor in any capacity of Employee, Director or
Consultant or (iii) any change in status as long as the Grantee remains in the
service of the Company or a Related Entity in any capacity of Employee, Director
or Consultant.  An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.

 

(n)                                 “Corporate Transaction” means any of the
following transactions, provided, however, that the Administrator shall
determine under parts (iv) and (v) whether multiple transactions are related,
and its determination shall be final, binding and conclusive:

 

(i)                                     a merger or consolidation in which the
Company is not the surviving entity, except for a transaction the principal
purpose of which is to change the state in which the Company is incorporated;

 

(ii)                                  the sale, transfer or other disposition of
all or substantially all of the assets of the Company;

 

(iii)                               the complete liquidation or dissolution of
the Company;

 

7

--------------------------------------------------------------------------------


 

(iv)                              any reverse merger or series of related
transactions culminating in a reverse merger (including, but not limited to, a
tender offer followed by a reverse merger) in which the Company is the surviving
entity but (A) the shares of Common Stock outstanding immediately prior to such
merger are converted or exchanged by virtue of the merger into other property,
whether in the form of securities, cash or otherwise, or (B) in which securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities are transferred to a person or persons
different from those who held such securities immediately prior to such merger
or the initial transaction culminating in such merger, but excluding any such
transaction or series of related transactions that the Administrator determines
shall not be a Corporate Transaction; or

 

(o)                                 acquisition in a single or series of related
transactions by any person or related group of persons (other than the Company
or by a Company-sponsored employee benefit plan) of beneficial ownership (within
the meaning of Rule 13d-3 of the Exchange Act) of securities possessing more
than fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities but excluding any such transaction or series of related
transactions that the Administrator determines shall not be a Corporate
Transaction.

 

(p)                                 “Director” means a member of the Board.

 

(q)                                 “Disability” means as defined under the
long-term disability policy of the Company or the Related Entity to which the
Grantee provides services regardless of whether the Grantee is covered by such
policy.  If the Company or the Related Entity to which the Grantee provides
service does not have a long-term disability plan in place, “Disability” means
that the Grantee is unable to carry out the responsibilities and functions of
the position held by the Grantee by reason of any medically determinable
physical or mental impairment for a period of not less than ninety (90)
consecutive days.  The Grantee will not be considered to have incurred a
Disability unless he or she furnishes proof of such impairment sufficient to
satisfy the Administrator in its discretion.

 

(r)                                    “Employee” means any person, including an
Officer or Director, who is in the employ of the Company or any Related Entity,
subject to the control and direction of the Company or any Related Entity as to
both the work to be performed and the manner and method of performance.  The
payment of a director’s fee by the Company or a Related Entity shall not be
sufficient to constitute “employment” by the Company.

 

(s)                                   “Employment Agreement” means the Executive
Employment Agreement entered into between the Grantee and the Company, dated
May 18, 2011, as may be amended from time to time.

 

(t)                                    “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(u)                                 “Fair Market Value” means, as of any date,
the value of Common Stock determined as follows:

 

8

--------------------------------------------------------------------------------


 

(i)                                     If the Common Stock is listed on one or
more established stock exchanges or national market systems, including without
limitation The NASDAQ Global Select Market, The NASDAQ Global Market or The
NASDAQ Capital Market of The NASDAQ Stock Market LLC, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on the principal exchange or system on which the Common
Stock is listed (as determined by the Administrator) on the date of
determination (or, if no closing sales price or closing bid was reported on that
date, as applicable, on the last trading date such closing sales price or
closing bid was reported), as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;

 

(ii)                                  If the Common Stock is regularly quoted on
an automated quotation system (including the OTC Bulletin Board) or by a
recognized securities dealer, its Fair Market Value shall be the closing sales
price for such stock as quoted on such system or by such securities dealer on
the date of determination, but if selling prices are not reported, the Fair
Market Value of a share of Common Stock shall be the mean between the high bid
and low asked prices for the Common Stock on the date of determination (or, if
no such prices were reported on that date, on the last date such prices were
reported), as reported in The Wall Street Journal or such other source as the
Board deems reliable; or

 

(iii)                               In the absence of an established market for
the Common Stock of the type described in (i) and (ii), above, the Fair Market
Value thereof shall be determined by the Administrator in good faith.

 

(v)                                 “Good Reason” has the meaning of “Good
Cause” as defined in the Employment Agreement.

 

(w)                               “Non-Qualified Stock Option” means an Option
not intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code.

 

(x)                                 “Officer” means a person who is an officer
of the Company or a Related Entity within the meaning of Section 16 of the
Exchange Act and the rules and regulations promulgated thereunder.

 

(y)                                 “Parent” means a “parent corporation,”
whether now or hereafter existing, as defined in Section 424(e) of the Code.

 

(z)                                  “Registration Date” means the first to
occur of (i) the date the Common Stock is listed on one or more established
stock exchanges or national market systems, including without limitation The
NASDAQ Global Select Market, The NASDAQ Global Market or The NASDAQ Capital
Market of The NASDAQ Stock Market LLC; and (ii) in the event of a Corporate
Transaction, the date of the consummation of the Corporate Transaction if the
same class of securities of the successor corporation (or its Parent) issuable
in such Corporate Transaction shall have been sold to the general public
pursuant to a registration statement filed with and declared effective by the
Securities and Exchange Commission under the Securities Act of 1933, as amended,
on or prior to the date of consummation of such Corporate Transaction.

 

(aa)                          “Related Entity” means any Parent or Subsidiary of
the Company.

 

(bb)                          “Share” means a share of the Common Stock.

 

(cc)                            “Subsidiary” means a “subsidiary corporation,”
whether now or hereafter existing, as defined in Section 424(f) of the Code.

 

END OF AGREEMENT

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXERCISE NOTICE

 

OncoSec Medical Incorporated

9810 Summers Ridge Road

Suite 110

San Diego, CA 92121

Attention: Secretary

 

1.                                      Exercise of Option.  Effective as of
today,                             ,        the undersigned (the “Grantee”)
hereby elects to exercise the Grantee’s option to purchase
                       shares of the Common Stock (the “Shares”) of OncoSec
Medical Incorporated (the “Company”) under and pursuant to the Stock Option
Award Agreement (the “Option Agreement”) and Notice of Stock Option Award (the
“Notice”) dated March 7, 2014.  Unless otherwise defined herein, the terms
defined in the Option Agreement shall have the same defined meanings in this
Exercise Notice.

 

2.                                      Representations of the Grantee.  The
Grantee acknowledges that the Grantee has received, read and understood the
Notice and the Option Agreement and agrees to abide by and be bound by their
terms and conditions.

 

3.                                      Rights as Stockholder.  Until the stock
certificate evidencing such Shares is issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the Shares, notwithstanding the exercise
of the Option.  The Company shall issue (or cause to be issued) such stock
certificate promptly after the Option is exercised.  No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in Section 14 of the Option
Agreement.

 

4.                                      Delivery of Payment.  The Grantee
herewith delivers to the Company the full Exercise Price for the Shares, which,
to the extent selected and permitted, shall be deemed to be satisfied by use of
the broker-dealer sale and remittance procedure to pay the Exercise Price
provided in Section 4(e) of the Option Agreement.

 

5.                                      Tax Consultation.  The Grantee
understands that the Grantee may suffer adverse tax consequences as a result of
the Grantee’s purchase or disposition of the Shares.  The Grantee represents
that the Grantee has consulted with any tax consultants the Grantee deems
advisable in connection with the purchase or disposition of the Shares and that
the Grantee is not relying on the Company for any tax advice.

 

6.                                      Taxes.  The Grantee agrees to satisfy
all applicable foreign, federal, state and local income and employment tax
withholding obligations and herewith delivers to the Company the full amount of
such obligations or has made arrangements acceptable to the Company to satisfy
such obligations.

 

1

--------------------------------------------------------------------------------


 

7.                                      Successors and Assigns.  The Company may
assign any of its rights under this Exercise Notice to single or multiple
assignees, and this agreement shall inure to the benefit of the successors and
assigns of the Company.  This Exercise Notice shall be binding upon the Grantee
and his or her heirs, executors, administrators, successors and assigns.

 

8.                                      Construction.  The captions used in this
Exercise Notice are inserted for convenience and shall not be deemed a part of
this agreement for construction or interpretation.  Except when otherwise
indicated by the context, the singular shall include the plural and the plural
shall include the singular.  Use of the term “or” is not intended to be
exclusive, unless the context clearly requires otherwise.

 

9.                                      Administration and Interpretation.  The
Grantee hereby agrees that any question or dispute regarding the administration
or interpretation of this Exercise Notice shall be submitted by the Grantee or
by the Company to the Administrator.  The resolution of such question or dispute
by the Administrator shall be final and binding on all persons.

 

10.                               Governing Law; Severability.  This Exercise
Notice is to be construed in accordance with and governed by the internal laws
of the State of California without giving effect to any choice of law rule that
would cause the application of the laws of any jurisdiction other than the
internal laws of the State of California to the rights and duties of the
parties.  Should any provision of this Exercise Notice be determined by a court
of law to be illegal or unenforceable, such provision shall be enforced to the
fullest extent allowed by law and the other provisions shall nevertheless remain
effective and shall remain enforceable.

 

11.                               Notices.  Any notice required or permitted
hereunder shall be given in writing and shall be deemed effectively given upon
personal delivery, upon deposit for delivery by an internationally recognized
express mail courier service or upon deposit in the United States mail by
certified mail (if the parties are within the United States), with postage and
fees prepaid, addressed to the other party at its address as shown below beneath
its signature, or to such other address as such party may designate in writing
from time to time to the other party.

 

12.                               Further Instruments.  The parties agree to
execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this agreement.

 

13.                               Entire Agreement.  The Notice and the Option
Agreement are incorporated herein by reference and together with this Exercise
Notice constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.  Nothing in the
Notice, the Option Agreement and this Exercise Notice (except as expressly
provided therein) is intended to confer any rights or remedies on any persons
other than the parties.

 

2

--------------------------------------------------------------------------------


 

Submitted by:

 

Accepted by:

 

 

 

GRANTEE:

 

ONCOSEC MEDICAL INCORPORATED

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

(Signature)

 

 

 

 

 

Address:

 

Address:

 

 

 

 

 

9810 Summers Ridge Road, Suite 110

 

 

San Diego, CA 92121

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ONCOSEC MEDICAL INCORPORATED 2014 STOCK OPTION AWARD

 

INVESTMENT REPRESENTATION STATEMENT

 

GRANTEE:

VERONICA VALLEJO

 

 

COMPANY:

ONCOSEC MEDICAL INCORPORATED

 

 

SECURITY:

OPTIONS TO PURCHASE COMMON STOCK

 

 

AMOUNT:

1,000,000

 

 

DATE:

MARCH 7, 2014

 

In connection with the above listed Options to purchase the Common Stock of
OncoSec Medical Incorporated, a Nevada corporation (the “Company”) pursuant to
the Company’s 2014 Stock Option Award and any subsequent exercise of such
Options (such options and the underlying shares of Common Stock, collectively,
the “Securities”), the undersigned Grantee represents to the Company the
following:

 

(a)                                 Grantee has either a pre-existing personal
or business relationship with the Company or its officers, directors, or
controlling persons, or by reason of his or her business or financial experience
or the business or financial experience of his or her professional advisors who
are unaffiliated with and who are not compensated by the Company, directly or
indirectly, it can reasonably be assumed to have the capacity to protect his or
her own interest in connection with the issuance of the Securities.  Grantee is
acquiring these Securities for investment for Grantee’s own account only and not
with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).

 

(b)                                 Grantee represents that Grantee is a
resident of the state of California.

 

 

Signature of Grantee:

 

/s/ Veronica Vallejo

 

Date:

March 7, 2014

 

4

--------------------------------------------------------------------------------